Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/05/21 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1-3, 8-11, 14-21 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Sichler et al., (U.S. Pub. No, 2017/0170317) hereinafter referred to as "Sichler".

Sichler shows, with respect to claim #1 and 3, method of forming gate sidewall spacers of two different widths, the method comprising: providing a semiconductor substrate (fig. #1, item 100) (paragraph 0028); providing a first (fig. #1a, item 110a)  and second (fig. #1a, item 120a) gate structure on the semiconductor substrate (paragraph 0028, 0030), each gate structure having at least one sidewall (Below, Ex #1, item Fs1, Fs2); blanket depositing, on said first and second gate structures, a first nitride (and/or oxide) layer (fig. #1b, item 134a) (paragraph 0035); anisotropically etching the first nitride (and/or oxide) layer leaving at least some of said first nitride layer (fig. #1b, item 135a) on at least one sidewall of each gate structure so as to form a first nitride (and/or oxide) sidewall spacer portion on each gate structure (paragraph 0037, 0038); removing the first sidewall spacer (fig. #1e, item 134a) portion from the first gate structure (fig. #1g, item 110a) (paragraph 0042); blanket depositing, on said first and second gate structures, a second nitride layer (fig. #1i, item 136a) and anisotropically etching the second nitride (and/or oxide) layer leaving at least some of said second nitride (and/or oxide) layer on at least one sidewall of each gate structure so as to form a second nitride (and/or oxide) sidewall spacer portion on each gate structure (paragraph 0049)

Sichler shows, with respect to claim #2, a method wherein before said step of blanket depositing, on said first and second gate structures, a second nitride layer, the method further comprises: blanket depositing, on said first and second gate structures, a third nitride layer (fig. #1o, item 143a) (paragraph 0054); and anisotropically etching the third nitride layer, leaving at least some of said third nitride layer on said at least one sidewall of each gate structure so as to form a third nitride sidewall spacer portion on each gate structure (paragraph 0056).

Sichler shows, with respect to claim #8-10, a method wherein the thickness of the nitride spacers to range from 10nm to 20nm (100-200 Ȧ) (paragraph 0026, 0098).

Sichler shows, with respect to claim #11, a method wherein a silicon oxide liner (LDEP) (fig. #2v, item 249a) material, is deposited, having a thickness in the range from 1-5 nm (10-50 Ȧ) (paragraph 0097).

Sichler shows, with respect to claim #14, a method wherein each of the first and second gate structures has at least two sidewalls (paragraph 0010).

Sichler shows, with respect to claim #15, semiconductor device comprising: a semiconductor substrate (fig. #1, item 100) (paragraph 0028); a first gate structure (fig. #1b, item 110A & b) on said semiconductor substrate, having at least a first sidewall (Below, Ex #1, item Fs1); a second gate structure (fig. #1A, item 120A) on said semiconductor substrate, having at least a second sidewall (Below, Ex #1, item Fs2); a first sidewall spacer (fig. #1b, item 132a) on said first sidewall; and a second sidewall spacer (fig. #1b, item 134a) on said second sidewall (paragraph 0034); wherein said second sidewall spacer comprises: first (fig. #1b, item 132a) and second (fig. #1b, item 134a) nitride layers adjacent said second sidewall (paragraph 0034, 0035); and said first sidewall spacer comprises: said second nitride layer (fig. #1b, item 136a) adjacent said first sidewall (paragraph 0034, 0035, 0049).

[AltContent: textbox (Second side wall; Fs2)][AltContent: textbox (First side wall: Fs1)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Ex #1)]
    PNG
    media_image1.png
    256
    383
    media_image1.png
    Greyscale

Sichler shows, with respect to claim #16, a device wherein each of the first (fig. #1a, item RX1A) and second (fig. #1a, item R21A) gate structures has at least two sidewalls (paragraph 0035).

Sichler shows, with respect to claim #17, a device wherein said first nitride layer (fig. #1j, item 135A) forms an I-shaped nitride spacer (paragraph 0038), and wherein said second nitride layer (fig. #1j, item 136a) forms an L-shaped spacer (paragraph 0045), and wherein said first and second sidewall spacers further comprise an I-shaped oxide spacer on said second nitride layer (paragraph 0045, 0046).

Sichler shows, with respect to claim #18, a device wherein said first sidewall spacer (Below, Ex#2, item 136a2) further comprises a third nitride layer (Below, Ex#2, item 136a2)  forming an I-shaped nitride spacer between said first sidewall (Below, Ex#2, item 132b) and said second nitride layer (Below, Ex#2, item 143b), and wherein said second sidewall spacer further comprises said third nitride layer (Below, Ex#2, item 135b) forming an I-shaped nitride spacer between said first nitride layer (Below, Ex#2, item 132b) and said second nitride layer (Below, Ex#2, item 136a)  (paragraph 0038, 0045, 0055).
[AltContent: textbox (136a)]
[AltContent: arrow][AltContent: textbox (136a2)][AltContent: arrow][AltContent: textbox (Ex #2)]
    PNG
    media_image2.png
    502
    842
    media_image2.png
    Greyscale


Sichler shows, with respect to claim #19, a device wherein said first (Below, Ex#2, item 136a2) and second (Below, Ex#2, item 135b) nitride layers form I-shaped nitride spacers (paragraph 0038, 0045, 0055).

	Sichler shows, with respect to claim #20, a device wherein each of the first and second gate structures (fig. #1a, item 114a and 124a) comprises: polysilicon (paragraph 0033).

 Sichler shows, with respect to claim #21, a device wherein the each of the nitride layers comprises: silicon nitride (Si3N4) (paragraph 0033-0035, 0045, 0054, 0098).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sichler et al., (U.S. Pub. No, 2017/017317) hereinafter referred to as "Sichler", with respect to claim #1 and in view of Choi et al., (U.S. Pat. No. 2003/0207585), hereinafter referred to as "Choi".

Sichler shows, with respect to claim #4, a method wherein removing the first sidewall spacer portion from the first gate structure comprises:Attorney Docket No. 534334-00139US patterning a region over the second gate structure with a photoresist (fig. #1d, item M1A) (paragraph 0036). 

Sichler substantially shows the claimed invention as shown in the rejection above.
Sichler fails to show with respect to claim #4, a method wherein performing an isotropic etching to remove the first sidewall spacer portion from the first gate structure; and removing the photoresist.
Choi teaches, with respect to claim #4, a method wherein selective silicon nitride spacer etch process for a devices is carried out in a high density plasma etching system using an HBr/SF6/N2 plasma source gas composition (paragraph 0037).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a method wherein performing an isotropic etching to remove the first sidewall spacer portion from the first gate structure; and removing the photoresist, into the method of Sichler, with the motivation this a fine tuning of the etch process while performing a clean removal of target area, as taught by Choi.

Sichler fails to show with respect to claim #5, a method wherein performing an isotropic etching to remove the first sidewall spacer portions from the first gate structure comprises performing a dry etching using a HBr/SF6 chemistry. 

Choi teaches, with respect to claim #5, a method wherein selective silicon nitride spacer etch process for a devices is carried out in a high density plasma etching system using an HBr/SF6/N2 plasma source gas composition (paragraph 0037).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein performing an isotropic etching to remove the first sidewall spacer portions from the first gate structure comprises performing a dry etching using a HBr/SF6 chemistry, into the method of Sichler, with the motivation this a fine tuning of the etch process while performing a clean removal of target area, as taught by Boyed.


//
Claim #6 are rejected under 35 U.S.C. 103 as being unpatentable over Sichler et al.,  (U.S. Pub. No, 2017/017317) hereinafter referred to as "Sichler", with respect to claim #1 and in view of Bu et al., (U.S. Pat. No. 2005/0059260), hereinafter referred to as "Bu".


Sichler substantially shows the claimed invention as shown in the rejection above.
Sichler fails to show with respect to claim #6, a method wherein after said step of providing the first and second gate structure on the semiconductor substrate, the method further comprises performing an oxidation step to form a silicon oxide layer on said first and second gate structures.
Bu teaches, with respect to claim #6 a method wherein a thermal oxidation process is performed to grow a layer of silicon oxide (fig. #2a, item 70) (paragraph 0016).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, a method wherein after said step of providing the first and second gate structure on the semiconductor substrate, the method further comprises performing an oxidation step to form a silicon oxide layer on said first and second gate structures, into the method of Sichler, with the motivation this provides a deposition of materials with low temperature and pressure, as taught by Bu.



///

Claim #7 are rejected under 35 U.S.C. 103 as being unpatentable over Sichler et al.,  (U.S. Pub. No, 2017/017317) hereinafter referred to as "Sichler", with respect to claim #1 and in view of Tan et al., (U.S. Pat. No. 2002/0102802), hereinafter referred to as "Tan".


Sichler substantially shows the claimed invention as shown in the rejection above.
Sichler fails to show with respect to claim #7, a method wherein each of the first nitride layer and second nitride layer is deposited by rapid thermal chemical vapor deposition (RTCVD), low-pressure chemical vapor deposition (LPCVD) or pressure-enhanced chemical vapor deposition (PECVD).

Tan teaches, with respect to claim #7 a method wherein a multiple spacer layers (fig. #6, item 16, 20, 22) are formed using LPCVD OR PECVD method (paragraph 0018).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, a method wherein each of the first nitride layer and second nitride layer is deposited by rapid thermal chemical vapor deposition (RTCVD), low-pressure chemical vapor deposition (LPCVD) or pressure-enhanced chemical vapor deposition (PECVD), into the method of Sichler, with the motivation this provides low deposition temperature, high purity, good step coverage and easy control of reaction parameters, as taught by Tan.

////

Claim #12 are rejected under 35 U.S.C. 103 as being unpatentable over Sichler et al.,  (U.S. Pub. No, 2017/017317) hereinafter referred to as "Sichler", with respect to claim #1 and in view of Kwon et al., (U.S. Pat. No. 2007/0102775), hereinafter referred to as "Kwon".

Sichler substantially shows the claimed invention as shown in the rejection above.
Sichler fails to show with respect to claim #12, a method wherein anisotropically etching each of the first or second nitride layer comprises performing a SF6/CH2F2/N2 or CH3F/02 plasma etch.
Kwon teaches, with respect to claim #12 a method wherein an anisotropic etching process to remove a nitride layer utilizing a CH3F/02 plasma mixture (paragraph 0057).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein anisotropically etching each of the first or second nitride layer comprises performing a SF6/CH2F2/N2 or CH3F/02 plasma etch, into the method of Sichler, with the motivation this the mixture allows the etching process to be tuned, so as to provide to a specific areas with a precise etching procedure that cleans the area simultaneously, as taught by Kwon

/////

Claim #13 are rejected under 35 U.S.C. 103 as being unpatentable over Sichler et al.,  (U.S. Pub. No, 2017/017317) hereinafter referred to as "Sichler", with respect to claim #1 and in view of Lee et al., (U.S. Pat. No. 2004/0014278), hereinafter referred to as "Lee".


Sichler substantially shows the claimed invention as shown in the rejection above.
Sichler fails to show with respect to claim #13, a method wherein anisotropically etching the oxide layer comprises performing a C4F8/Ar/02, C4F6/Ar/02 or CF4/02/Ar plasma etch.

Lee teaches, with respect to claim #13 a method wherein an anisotropic etching process utilizes O2, Ar, and C4F6 in etching an oxide layer spacer (paragraph 0043).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, a method wherein anisotropically etching the oxide layer comprises performing a C4F8/Ar/02, C4F6/Ar/02 or CF4/02/Ar plasma etch, into the method of Sichler, with the motivation this the mixture allows the etching process to be tuned to etch cleaning specific areas and amounts, as taught by Lee.

//////
Claim #22 are rejected under 35 U.S.C. 103 as being unpatentable over Sichler et al.,  (U.S. Pub. No, 2017/017317) hereinafter referred to as "Sichler", with respect to claim #15 and in view of Kown et al., (U.S. Pat. No. 2007/0102775), hereinafter referred to as "Kown".

Sichler substantially shows the claimed invention as shown in the rejection above.
Sichler fails to show with respect to claim #22, a device wherein the oxide spacer comprises: silicon dioxide (SiO2) or silicon oxynitride (SiON,).

Kown teaches, with respect to claim #22 a device wherein the oxide spacers (fig. #2a, item 70) comprise of silicon dioxide material (paragraph 0032).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #22, a device wherein the oxide spacer comprises: silicon dioxide (SiO2) or silicon oxynitride (SiON), into the method of Sichler, with the motivation this provides not only adequate insulative properties but also can be used as a stop layer when etching other material, as taught by Kown.

///////
Claim(s) #23 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sichler et al., (U.S. Pub. No, 2017/0170317) hereinafter referred to as "Sichler"

Sichler shows, with respect to claim #23, a method of forming gate sidewall spacers of multiple different widths, the method comprising: (a) providing a semiconductor substrate (fig. #1, item 100) (paragraph 0028); (b) providing N gate structures (fig. #1, item RX1A, RX2A) on the semiconductor substrate (paragraph 0030), each gate structure having at least one sidewall (Fig. Ex #1, item Fs1, Fs2), wherein N is at least two; (c) blanket depositing, on said N gate structures, a nitride layer (fig. #1b, item 134a) (paragraph 0035); (d) anisotropically etching the nitride layer leaving at least some of nitride layer (fig. #1b, item 135a) on at least one sidewall of each of the N gate structures so as to form a nitride sidewall spacer portion on each gate structure (paragraph 0037, 0038); and (e) removing the nitride sidewall spacer (fig. #1b, item 134a) portions from a first group of the N gate structures and not from a second group of the N gate structures(fig. #1g, item 110a) (paragraph 0042).

Sichler discloses the claimed invention except for steps (c) to (e) are repeated at least once, and wherein in each repetition of steps (c) to (e), the first group of the N gate structures includes at least one additional gate structure from the second group of the N gate structures. It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the steps (c) to (e) are repeated at least once, and wherein in each repetition of steps (c) to (e), the first group of the N gate structures includes at least one additional gate structure from the second group of the N gate structures, since it has-been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, the applicant has not established the critical nature of wherein steps (c) to (e) are repeated at least once, and wherein in each repetition of steps (c) to (e), the first group of the N gate structures includes at least one additional gate structure from the second group of the N gate structures.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #23, a method wherein steps (c) to (e) are repeated at least once, and wherein in each repetition of steps (c) to (e), the first group of the N gate structures includes at least one additional gate structure from the second group of the N gate structures, into the method of Sichler, with the motivation that repeating the steps would allow multiple divisions of the active structures, as taught by Sichler.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
08/23/2022


	/MONICA D HARRISON/            Primary Examiner, Art Unit 2815